Exhibit 10.1

MODIFICATION OF LOAN DOCUMENTS

THIS MODIFICATION OF LOAN DOCUMENTS (this “Agreement”) is entered into and
effective for all purposes as of the 27th day of March 2013, by and among CHP
PARTNERS, LP, a Delaware limited partnership, formerly known as CHT Partners, LP
(“CHP Partners”), CHP SENIOR LIVING NET LEASE HOLDING, LLC, a Delaware limited
liability company, formerly known as CHT Senior Living Net Lease Holding, LLC
(“CHP Holding”), CHT COUNCIL BLUFFS IA SENIOR LIVING, LLC, a Delaware limited
liability company (“Council Bluffs Borrower”), CHT DECATUR IL SENIOR LIVING,
LLC, a Delaware limited liability company (“Decatur Borrower”), CHT LIMA OH
SENIOR LIVING, LLC, a Delaware limited liability company (“Lima Borrower”), CHT
ZANESVILLE OH SENIOR LIVING, LLC, a Delaware limited liability company
(“Zanesville Borrower”), CHT ABERDEEN SD SENIOR LIVING, LLC, a Delaware limited
liability company (“Aberdeen Borrower”) (CHP Partners, CHP Holding, Council
Bluffs Borrower, Decatur Borrower, Lima Borrower, Zanesville Borrower and
Aberdeen Borrower collectively referred to herein as “Borrowers”), and KEYBANK
NATIONAL ASSOCIATION, a national banking association, its successors and/or
assigns (“Lender”). Unless otherwise defined herein or unless the context
indicates otherwise, any word herein beginning with a capitalized letter shall
have the meaning ascribed to such word in that certain Secured Loan Agreement
(as amended, the “Loan Agreement”), dated as of December 19, 2012, between
Borrowers and the Lender.

W I T N E S S E T H:

WHEREAS, Lender previously made a $49,687,000.00 secured loan (the “Loan”) to
Borrowers in accordance with and subject to the terms and conditions of the Loan
Agreement; and

WHEREAS, the Loan is evidenced by that certain Promissory Note (the “Note”)
dated as of December 19, 2012, made by Borrowers and payable to the order of
Lender in the maximum aggregate principal amount of the Loan; and

WHEREAS, the Loan is secured by, among other things, the Mortgages; and

WHEREAS, Borrowers have now requested, among other things, that Lender agree to
redadvance a portion of the Loan as well as modify certain terms and conditions
under the Loan Agreement; and

WHEREAS, subject to the terms and conditions set forth herein, Lender has agreed
to such request.

NOW, THEREFORE, KNOW ALL PERSONS BY THESE PRESENTS, that for and in
consideration of the terms and conditions contained herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, Lender and Borrower hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I – AMENDMENTS

Section 1.1 Acknowledgment of Outstanding Balance; Readvance of Proceeds. The
parties hereto acknowledge that the outstanding principal balance of the Note as
of the date hereof is Four Million Six Hundred Eighty-Seven Thousand and No/100
DOLLARS ($4,687,000.00). Furthermore, notwithstanding anything to the contrary
set forth in any of the Loan Documents, Lender has agreed to readvance a portion
of the Loan in the amount of $25,300,000.00. After giving effect to such
readvance, the aggregate outstanding principal balance under the Note will be
$29,987,000.00.

Section 1.2 Definitions. The following definitions from Section 2.1 of the Loan
Agreement are hereby amended and restated in its entirety:

CHT Borrower: CHP Partners, LP, a Delaware limited partnership, formerly known
as CHT Partners, LP.

CHT Holding: CHP Senior Living Net Lease Holding, LLC, a Delaware limited
liability company, formerly known as CHT Senior Living Net Lease Holding, LLC.

Guarantor: CNL Healthcare Properties, Inc., a Maryland corporation, formerly
known as CNL Healthcare Trust, Inc.

Original Maturity Date: June 30, 2013.

Section 1.3 Minimum Liquidity. Notwithstanding anything set forth in any of the
Loan Documents, including, without limitation, Paragraph 7 of the Guaranty,
Guarantor shall at all times maintain an unencumbered liquidity of not less than
$3,000,000.00 in cash and cash equivalents (as defined in the Guaranty). In
furtherance thereof, Section 14.1(j) of the Loan Agreement and Paragraph 7 of
the Guaranty are hereby modified such that $5,000,000.00 is replaced with
$3,000,000.00.

Section 1.4 Evidence of Title. Within thirty (30) days of the date hereof,
Borrowers shall provide to Lender evidence satisfactory to Lender that no
encumbrances or other exceptions to title have been recorded against any of the
Projects other than the Permitted Exceptions.

Section 1.5 Partial Release of Collateral. So long as no Event of Default
exists, Borrowers shall have the right at any time prior to the Original
Maturity Date to obtain a release of the Zanesville Project and the Decatur
Project from the liens securing the Note as well as the Zanesville Borrower and
the Decatur Borrower from the Loan Documents, upon making the respective
payments set out hereunder and upon compliance with the following terms and
conditions:

(a) Borrowers deliver to Lender the Release Price (as defined below) for the
Zanesville Project and the Decatur Project to be applied to the aggregate
outstanding principal balance under the Note;

 

MODIFICATION OF LOAN DOCUMENTS    Page 2 #4267439   



--------------------------------------------------------------------------------

(b) All partial release documents shall be prepared at the expense of Borrowers
and shall be in form and substance reasonably satisfactory to Lender. Borrowers
shall present to Lender a written request for a partial release, together with
an appropriate partial release document required to be recorded in order to
entitle Borrowers to such partial release, or escrow arrangements satisfactory
to Lender for delivery of any partial release. Lender will execute, acknowledge
and return the partial release documents to Borrowers within five (5) days after
Lender’s receipt of the above specified items; and

(c) Borrowers shall reimburse Lender for all out-of-pocket fees and costs,
including, without limitation, legal fees in connection with the granting of
such partial releases and shall provide Lender with any and all information
reasonably requested by Lender in connection therewith.

For purposes of this Section 1.5, the term “Release Price” shall mean the
greater of (i) one hundred percent (100%) of the loan proceeds available to
Borrowers at the closing of the refinance of the applicable Projects, net of
customary and reasonable closing costs and expenses incurred in connection
therewith, and (ii) $20,000,000.00.

Section 1.6 Representations and Warranties in Loan Agreement. Borrowers hereby
represent and warrant to Lender that: (i) to the best of each Borrower’s
knowledge, as of the date hereof, there exists no uncured Event of Default or
event which, with the passage of time or the giving of notice, would constitute
an Event of Default, and (ii) all representations and warranties made by any
Borrower in the Loan Agreement as of the date thereof are true and correct, in
all material respects, as of the date hereof, as if such representations and
warranties were recited herein in their entirety.

Section 1.7 Loan Documents. The term “Loan Documents,” as defined in the Loan
Agreement and as used in the Loan Agreement, the Note, the Mortgages, the other
Loan Documents and herein, shall be, and hereby is, modified to include this
Agreement and any and all other documents executed in connection with this
Agreement. All references to the term “Loan Documents” contained in the Loan
Agreement, the Note, the Mortgages and the other Loan Documents are hereby
modified and amended wherever necessary to reflect such modification of such
term.

ARTICLE II – MISCELLANEOUS

Section 2.1 Conditions Precedent. On or prior to the date hereof and as
conditions precedent to the agreements of the Lender herein set forth, Borrowers
shall deliver to Lender (i) an original fully executed counterpart of this
Agreement, (ii) endorsements to each of the title policies issued in connection
with the closing of the Loan insuring that such policies insure the liens of the
Mortgages up to the aggregate outstanding amount of the Loan after giving effect
to the readvance provided for in this Agreement, (iii) evidence of the name
change of Guarantor, CHP Partners and CHP Holding, (iv) evidence satisfactory to
Lender of the authority of each Borrower and Guarantor to enter into this
Agreement, (v) corporate opinions for Borrowers and Guarantor satisfactory to
Lender in all respects, (vi) evidence of insurance in accordance with the Loan
Agreement, and (vii) updated ucc and lien searches on the Borrowers and
Guarantor.

 

MODIFICATION OF LOAN DOCUMENTS    Page 3 #4267439   



--------------------------------------------------------------------------------

Section 2.2 Payment of Fees and Expenses. Borrowers agree to pay at the closing
in connection with this Agreement the reasonable fees and expenses of Lender’s
counsel and other reasonable expenses incurred by Lender in connection with this
Agreement.

Section 2.3 Acknowledgment by Borrowers and Guarantor. Except as otherwise
specified herein and by the other Loan Documents, the terms and provisions of
the Loan Documents are ratified and confirmed and shall remain in full force and
effect, enforceable in accordance with their terms. The Guarantor and each
Borrower hereby acknowledges, agrees and represents that (i) each Borrower is
indebted to the Lender pursuant to the terms of the Note and Loan Documents as
modified hereby; and (ii) the liens, security interests and assignments created
and evidenced by the Loan Documents are, respectively, valid and subsisting
liens, security interests and assignments of the respective dignity and priority
recited in the Loan Documents.

Section 2.4 Additional Documentation. From time to time, Borrowers and Guarantor
shall execute or procure and deliver to Lender such other and further documents
and instruments evidencing, securing or pertaining to the Loan or the Loan
Documents as shall be reasonably requested by Lender so as to evidence or effect
the terms and provisions hereof. Upon Lender’s request, Borrowers shall cause to
be delivered to Lender evidence of the authority of each Borrower, and any
constituents of any Borrower, to execute and deliver this Agreement, and such
other matters as reasonably requested by Lender.

Section 2.5 Binding Agreement. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties, respective heirs, representatives,
successors and assigns.

Section 2.6 Nonwaiver of Events of Default. Neither this Agreement nor any other
document executed in connection herewith constitutes or shall be deemed (i) a
waiver of, or consent by Lender to, any default or event of default which may
exist or hereafter occur under any of the Loan Documents, (ii) a waiver by
Lender of any of Borrower’s obligations under the Loan Documents, or (iii) a
waiver by Lender of any rights, offsets, claims, or other causes of action that
Lender may have against Borrowers.

Section 2.7 No Defenses. Guarantor and each Borrower, by the execution of this
Agreement, hereby declares that, to its knowledge, it has no claims, set-offs,
counterclaims, defenses or other causes of action against Lender arising out of
the Loan, any documents mentioned herein or otherwise; and, to the extent that
any Borrower has knowledge of any such claims, setoffs, counterclaims, defenses
or other causes of action, then such items are hereby waived by Borrowers.

Section 2.8 Counterparts. This Agreement may be executed in several
counterparts, all of which are identical, each of which shall be deemed an
original, and all of which counterparts together shall constitute one and the
same instrument, it being understood and agreed that the signature pages may be
detached from one or more of such counterparts and combined with the signature
pages from any other counterpart in order that one or more fully executed
originals may be assembled.

 

MODIFICATION OF LOAN DOCUMENTS    Page 4 #4267439   



--------------------------------------------------------------------------------

Section 2.9 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF OHIO, EXCEPT TO THE EXTENT FEDERAL
LAWS PREEMPT THE LAWS OF THE STATE OF OHIO.

Section 2.10 Entire Agreement. This Agreement and the other Loan Documents,
contain the entire agreements between the parties relating to the subject matter
hereof and thereof. Except as modified by this Agreement, the Loan Agreement
remains otherwise unchanged. This Agreement and the other Loan Documents may be
amended, revised, waived, discharged, released or terminated only by a written
instrument or instruments, executed by the party against which enforcement of
the amendment, revision, waiver, discharge, release or termination is asserted.
Any alleged amendment, revision, waiver, discharge, release or termination which
is not so documented shall not be effective as to any party.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES RELATED TO THE SUBJECT MATTER HEREIN CONTAINED AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

MODIFICATION OF LOAN DOCUMENTS    Page 5 #4267439   



--------------------------------------------------------------------------------

EXECUTED AND EFFECTIVE as of the date set forth above.

 

BORROWERS:   CHP PARTNERS, LP, a Delaware limited partnership, formerly known as
CHT Partners, LP   By:   CHP GP, LLC, a Delaware limited liability company, its
general partner, formerly known as CHT GP, LLC   By:   CNL HEALTHCARE
PROPERTIES, INC., a Maryland corporation, its managing member, formerly known as
CNL Healthcare Trust, Inc.     By:  

/s/ Joshua J. Taube

      Joshua J. Taube, Vice President   CHP SENIOR LIVING NET LEASE HOLDING,
LLC, a Delaware limited liability company, formerly known as CHT Senior Living
Net Lease Holding, LLC   By:  

/s/ Joshua J. Taube

    Joshua J. Taube, Vice President   CHT COUNCIL BLUFFS IA SENIOR LIVING, LLC,
a Delaware limited liability company   By:  

/s/ Joshua J. Taube

    Joshua J. Taube, Vice President   CHT DECATUR IL SENIOR LIVING, LLC, a
Delaware limited liability company   By:  

/s/ Joshua J. Taube

    Joshua J. Taube, Vice President   CHT LIMA OH SENIOR LIVING, LLC, a Delaware
limited liability company   By:  

/s/ Joshua J. Taube

    Joshua J. Taube, Vice President

 

MODIFICATION OF LOAN DOCUMENTS    Page 6 #4267439   



--------------------------------------------------------------------------------

CHT ZANESVILLE OH SENIOR LIVING, LLC, a Delaware limited liability company By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President CHT ABERDEEN SD SENIOR LIVING, LLC, a Delaware
limited liability company By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

 

MODIFICATION OF LOAN DOCUMENTS    Page 7 #4267439   



--------------------------------------------------------------------------------

LENDER:   KEYBANK NATIONAL ASSOCIATION,   a national banking association   By:  

/s/ Amy L. MacLearie

  Name:   Amy L. MacLearie   Title:   AVP -Closer

 

MODIFICATION OF LOAN DOCUMENTS    Page 8 #4267439   



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

The undersigned Guarantor hereby consents to the amendment to the Loan Documents
set forth in this Agreement and acknowledges and agrees that (a) the Guaranty is
in full force and effect and enforceable in accordance with its terms, and
(b) its liability thereunder shall not be reduced, altered, limited, lessened or
in any way affected by the execution and delivery of this Agreement by the
parties hereto.

Executed as of March 27, 2013.

 

GUARANTOR: CNL HEALTHCARE PROPERTIES, INC., a Maryland corporation, formerly
known as CNL Healthcare Trust, Inc. By:  

/s/ Joshua J. Taube

  Joshua J. Taube, Vice President

 

MODIFICATION OF LOAN DOCUMENTS    Page 9 #4267439   